Citation Nr: 0514732	
Decision Date: 05/31/05    Archive Date: 06/08/05

DOCKET NO.  00-07 031A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a compression fracture of the T-3 vertebra.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel


INTRODUCTION

The veteran had active service from November 1968 to March 
1977.

By rating decision in April 1993, entitlement to service 
connection for residuals of a compression fracture of T-3 was 
denied.  The veteran received written notice of this denial 
by letter in April 1993.  The veteran failed to file a timely 
appeal following receipt of the April 1993 notice of denial; 
therefore, the April 1993 rating decision is final.  

This appeal arises from a November 1998 rating decision of 
the Cleveland, Ohio Regional Office (RO) that determined that 
new and material evidence sufficient to reopen the service 
connection claim for a back disability had not been 
submitted.

The Board notes that the veteran submitted a statement in 
September 2003 to the effect that he wished to file an 
increased rating claim for his service connected back 
disability; however, as the veteran is not currently service 
connected for any disability of the back, the RO should 
contact the veteran, and determine whether he wishes to file 
an increased rating claim for any of his service connected 
disabilities.

The issue of entitlement to service connection for residuals 
of a compression fracture of T-3 on a de novo basis is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The issue of entitlement to service connection for a back 
disability was denied by rating decision in April 1993.

2.  The appellant received written notice of this denial by 
letter in April 1993; however, he did not file a timely 
appeal therefrom and that decision is final.

3.  The additional evidence submitted in connection with the 
claim to reopen is more than merely cumulative and is so 
significant that it must be considered in order to decide the 
merits of the claim.


CONCLUSION OF LAW

Evidence received since the April 1993 rating decision that 
denied entitlement to service connection for residuals of a 
compression fracture of T-3 is new and material, and the 
appellant's claim is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.104 (2004); 38 C.F.R. § 3.156 (a) 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran filed an original claim of service connection for 
residuals of a compression fracture of the T-3 vertebra in 
June 1992.  He alleged that he had been in an automobile 
accident in September 1970 that resulted in his being 
hospitalized for two months.  Since service, he maintained 
that he suffered from severe pain and a loss of feeling.

An October 1, 1970 service medical record shows that the 
veteran was hospitalized after having been involved in an 
automobile accident in September 1970.  X-rays of the 
thoracic spine revealed mild scoliosis but vertebral bodies 
were well maintained.  In December 1970, the veteran returned 
to duty.  

In May 1971, the veteran was having difficulty sitting in a 
straight backed chair.  He requested muscle relaxants.  

In January 1973, x-rays of the lumbar and thoracic segments 
of the spine were within normal limits.  

The veteran was seen in November 1974 complaining of back 
problems.  He reported suffering a compression fracture of T-
3 in the 1970 automobile accident, but it was noted that this 
was not reflected in the treatment notes.  He was suffering 
from progressive discomfort of the low back.  The impression 
was low back discomfort possibly secondary to old trauma.  
The veteran was referred for an orthopedic consultation.  The 
consultation report indicated that it was thought that the 
veteran's current low back pain was not related to prior 
injury and probably represented muscular spasm.  

On the February 1977 separation physical examination, the 
veteran's spine was clinically evaluated as normal.

On VA examination in February 1993, the veteran reported 
having suffered a compression fracture of T-3 in an inservice 
1970 auto accident.  It was noted that the examiner could not 
find any evidence of a compression fracture in the veteran's 
medical records.  The veteran complained of a 23 year history 
of back pain.  He complained of tightness of the 
paravertebral muscle area.  On examination there was marked 
paravertebral muscle spasm with minimal tenderness from T-6 
through L-5 bilaterally.  X-rays of the dorsal spine revealed 
no evidence of a fracture of the T-3 vertebra.  The diagnoses 
included marked muscle spasm over the thoracolumbar region.

By rating decision in April 1993, service connection for 
residuals of a compression fracture of T-3 was denied as it 
was determined that the evidence did not show the presence of 
a compression fracture of T-3 during service or at the time 
of the current claim.  The veteran received written notice of 
this denial by letter in April 1993.  He failed to take any 
action with respect to the April 1993 denial; thus, this 
decision is final and is not subject to revision on the same 
factual basis.  In order to reopen his claim, the veteran 
must present or secure new and material evidence with respect 
to the claim which has been disallowed.  38 C.F.R. §§ 3.104, 
20.302 (2004). 

Section 5108 of title 38 of the United States Code provides 
that, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  What constitutes new and 
material evidence to reopen a previously and finally denied 
claim is defined in 38 C.F.R. § 3.156(a).  Under that 
regulation, effective for claims filed prior to August 29, 
2001, new and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a); cf. Duty to Assist, 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.156(a)) (new and material evidence is defined differently 
for claims filed on or after August 29, 2001).  As the 
veteran's application to reopen was filed prior to August 29, 
2001, the new provisions do not apply to his claim.  

Current law provides for a two-step analysis when a claimant 
seeks to reopen a final decision based on new and material 
evidence.  First, it must be determined whether new and 
material evidence has been presented under 38 C.F.R. § 
3.156(a); and second, if new and material evidence has been 
presented, the merits of the claim must be evaluated after 
ensuring the duty to assist has been fulfilled.  See Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998). 

Evidence added to the record after the April 1993 final 
rating decision includes the following.  In July 1998, the 
veteran requested that his service connection claim for 
residuals of a compression fracture of T-3 be reopened.  

Private medical x-rays of the back taken in May 1998 were 
interpreted as showing arthritic changes of the lower dorsal 
spine and a mild old compression fracture of the body of T-3.

Received in June 2000 were the veteran's treatment records 
from The Youngstown Hospital in September 1970 and from the 
Philadelphia Naval Hospital in October 1970.  

The September 1970 Youngstown Hospital report reflects that 
the veteran had suffered a contusion of the spinal cord.  X-
rays of the thoracic spine were negative for a fracture.  He 
was transferred to the Philadelphia Naval Hospital.  A 1 
October notation includes the impression of rotary injury to 
the spine with minimal compression fracture of the right half 
of the body of T-9 with possible spinal cord contusion.  On 2 
October, the veteran's x-rays (prior) were reviewed with two 
physicians and a compression fracture at T-9 was noted.  On 6 
October, review of outside x-ray film revealed questionably 
normal views of the thoracic spine.  On 7 October, x-rays of 
the thoracic spine were taken and they showed mild scoliosis 
to the left.  Vertebral bodies  and intervertebral spaces 
were within normal limits.  The remainder of the examination 
was within normal limits.  On 13 October, x-rays were 
reviewed by a physician who felt that there was some 
compression of T-10 on T-9 on the right.  The final hospital 
summary did not include a fracture of any of the thoracic 
vertebra.

On VA examination in February 2001, the examiner concluded 
that there was no evidence that the veteran sustained a 
compression fracture of the spine in service, but that the 
veteran believed that he suffered such a compression fracture 
in an automobile accident.  

An MRI of the thoracic spine in March 2001 showed that the 
signal intensity with the spinal cord was normal; there was 
no evidence of extrinsic impingement on the neural canal.  
The impression was an unremarkable examination of the 
thoracic spine. 

The medical evidence in April 1993, when the veteran's claim 
was previously considered, failed to demonstrate the presence 
of a compression fracture of T-3 in service or at the time of 
that claim.  The additional evidence submitted, especially 
the May 1998 private medical x-ray that showed a mild old 
compression fracture of the T-3 vertebra and the October 1970 
Philadelphia Naval Hospital records that show various 
interpretations of x-rays to include some interpretations 
that showed a compression fracture of the T-9 or T-10 
vertebra, is evidence that was not previously considered 
which bears directly and substantially on the specific issue 
under consideration; that is, whether the veteran suffered a 
compression fracture of the thoracic spine during service. 

The additional evidence submitted establishes the first 
medical evidence indicative of the existence of a compression 
fracture of T-3 and, therefore, this additional evidence is 
neither cumulative nor redundant in nature and is so 
significant that it must be considered in order to decide 
fairly the merits of the claim.  See 38 C.F.R. § 3.156.  
Accordingly, the Board finds that the additional evidence 
submitted is new and material and the veteran's claim is 
reopened.  

The fact that the Board has reopened this claim raises a due 
process issue which was addressed by the Court in Bernard v. 
Brown, 4 Vet. App. 384 (1993).  It is clear, however, that no 
prejudice to the veteran's due process rights will be 
incurred.  The Board notes that due to the fact that the 
instant claim must be further developed, the veteran will 
have an additional opportunity to present evidence and 
argument in support of his de novo claim.  Consequently, the 
Board finds that no prejudice will inure to the veteran as a 
result of this decision.

The Board also acknowledges that the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002)), was enacted 
during the pendency of the veteran's appeal.  The Act imposed 
certain notification requirements and clarified VA's duty to 
assist claimants in developing evidence pertinent to their 
claims.  In this regard, the Board again notes that the issue 
at bar must be remanded for additional development.  
Consequently, as the Board has determined that new and 
material evidence has been submitted relative to the service 
connection claim, further action under the Veterans Claims 
Assistance Act of 2000 will be accomplished as part of the 
development of the underlying claim of service connection for 
residuals of a compression fracture of T-3 on a de novo 
basis.





ORDER

The claim of entitlement to service connection for residuals 
of a compression fracture of T-3 is reopened.  To this extent 
only, the benefit sought on appeal is granted.


REMAND

The veteran contends that the RO erred by failing to grant 
service-connection for residuals of a compression fracture of 
T-3.  

VA is required to conduct an accurate and descriptive medical 
examination based on the complete medical record.  38 C.F.R. 
§§ 4.1, 4.2; Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
view of the divergent nature of the medical evidence of 
record, the veteran should be afforded another VA examination 
that takes into account all of the evidence of record.  As 
part of the examination, the examiner should render an 
opinion regarding the etiology of all current thoracic 
disability. 

Moreover, the veteran testified in March 2005 that he had 
been granted entitlement to Social Security Administration 
(SSA) disability benefits several years before.  The Court 
has held that the VA has a duty to attempt to secure all 
records of the SSA regarding the veteran's claim for SSA 
disability benefits.  Murincsak v. Derwinski, 2 Vet. App. 
363, 370 (1992).  Thus, the RO must obtain complete copies of 
all SSA decisions and the records utilized in deciding the 
veteran's claim for SSA disability benefits.  

The veteran's claim is REMANDED for the following:

1.  The RO should ask the veteran to 
provide information regarding all 
medical treatment for the disability at 
issue that has not already been made 
part of the record.  The RO should 
assist the veteran in obtaining all 
relevant evidence that is not already of 
record to include all current treatment 
records from the Youngstown, Ohio VA 
medical facility.  If records sought are 
not obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  Once obtained, all records 
must be permanently associated with the 
claims folder.

2.  The RO should undertake all 
appropriate steps to contact the Social 
Security Administration (SSA) and obtain 
legible copies of the decision(s) 
granting the veteran SSA disability 
benefits as well as the medical records 
upon which all decisions were based.  
Once obtained, all records must be 
associated with the claims folder.  

3.  Following completion of the above 
development, the veteran should be 
scheduled for a VA orthopedic examination 
by a physician with the appropriate 
expertise to evaluate the veteran's 
claim.  The claims folder must be made 
available to the physician for review 
prior to the examination and all 
necessary testing should be accomplished.  
The physician should provide diagnoses 
for all current disability of the 
thoracic segment of the back to include 
whether a diagnosis of a compression 
fracture of T-3 or any other thoracic 
vertebra is warranted.  Based on a review 
of the entire record and the current 
examination, the examiner should render 
an opinion as to whether it is at least 
as likely as not that any current 
thoracic disability is related to the 
veteran's September 1970 automobile 
accident during service.  All factors 
upon which the medical opinion is based 
must be set forth for the record.

4.  When the above development has been 
completed, the RO should review the 
expanded record and re-adjudicate the 
issue on appeal.  If any benefit sought 
remains denied, a supplemental statement 
of the case (SSOC) should be issued and 
the veteran and his representative 
should be afforded an opportunity to 
respond before the case is returned to 
the Board for further appellate review.  
The SSOC must contain notice of all 
relevant actions taken on the claim, 
including a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issue 
currently on appeal.  Additionally, if 
the veteran does not appear for a 
scheduled examination, the SSOC should 
specifically refer to 38 C.F.R. § 3.655 
(2004).  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


